CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF MARCH 31, 2014 To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial data for the quarter ended March 31, 2014 and other pertinent information prepared by management without audit by independent auditors are submitted herewith. Comparative net assets are as follows: Mar. 31, 2014 Dec. 31, 2013 Mar. 31, 2013 Net assets $ $ $ Net assets per share of Common Stock $ $ $ Shares of Common Stock outstanding Comparative operating results are as follows: Three months ended March 31, Net investment income $ 511,468 $ 306,034 Per share of Common Stock .02 * .01 * Net realized gain on sale of investments 4,268,848 13,215,219 Increase (decrease) in net unrealized appreciation of investments (1,379,245 ) 16,538,042 Increase in net assets resulting from operations 3,401,071 30,059,295 * Per-share data are based on the average number of Common shares outstanding during the three-month period. We are pleased to report that at the Corporation’s annual meeting on March 19, 2014, the stockholders elected seven directors and ratified the selection of KPMG LLP as auditors of the Corporation for the year 2014. At the Board of Directors meeting on the same day, David C. Colander was elected Lead Independent Director of the Board. In the quarter ended March 31, 2014, the Corporation repurchased 93,500 shares of its Common Stock at an average price of $21.88 per share. The Corporation may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors may deem advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT or in private transactions directly with stockholders. Stockholders’ inquiries are welcome. CENTRAL SECURITIES CORPORATION WILMOT H. KIDD, President 630 Fifth Avenue
